Moyer, C.J.,
dissenting.
{¶ 17} Once again, a majority of this court has created a special remedy for certain parties who deem themselves relators in an original action seeking an extraordinary writ. Following publication of the majority opinion in this case, we should not wonder that the bench and the bar no longer know the rules that *412should apply to all persons or entities when they seek an order commanding a public official or quasi-public official to perform an act pursuant to his or her duty under the law. Principles of standing and the fundamental elements of a mandamus action that have been a part of our Ohio jurisprudence since its earliest days are no longer applied consistently.
I. Mandamus is not appropriate if the party has any other adequate specific remedy. Chinn v. Fayette Twp. Trustees (1877), 32 Ohio St. 236, 237, 1877 WL 113.
{¶ 18} An action in mandamus is proper only when the party requesting the writ pleads and proves (1) that the relator has a clear legal right to the relief requested; (2) that the respondents have a clear legal duty to perform the acts requested; and (3) that the relator suffers an injury for which there is no plain and adequate remedy in the ordinary course of law. State ex rel. Berger v. McMonagle (1983), 6 Ohio St.3d 28, 29, 6 OBR 50, 451 N.E.2d 225. If the court determines that the substance of the writ is actually an injunction, the original action must be dismissed, since this court does not have original jurisdiction in injunction. State ex rel. Pressley v. Indus. Comm. (1967), 11 Ohio St.2d 141, 150, 40 O.O.2d 141, 228 N.E.2d 631, citing State ex rel. Stine v. McCaw (1939), 136 Ohio St. 41, 44, 15 O.O. 538, 23 N.E.2d 631.
{¶ 19} In determining the substance of the writ, a court must scrutinize pleadings in order to determine whether the pleadings in an action filed by a party requesting mandamus as a remedy are consistent with the form and the substance of the relief sought. State ex rel. Zupancic v. Limbach (1991), 58 Ohio St.3d 130, 132, 568 N.E.2d 1206. A writ of mandamus compels action or commands performance of a duty; a decree of injunction restrains or forbids a performance of a specific act. State ex rel. Smith v. Indus. Comm. (1942), 139 Ohio St. 303, 22 O.O. 349, 39 N.E.2d 838, paragraph two of the syllabus. If a petition is labeled an action in mandamus but actually seeks an injunctive remedy to restrain and enjoin the respondents rather than to compel respondents to perform a .clear legal duty, the petition does not state a cause of action in mandamus, but states a cause of action in injunction. Pressley, 11 Ohio St.2d 141, 150, 40 O.O.2d 141, 228 N.E.2d 631, citing McCaw, 136 Ohio St. 41, 44, 15 O.O. 538, 23 N.E.2d 631.
{¶ 20} Until the majority opinion in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 475, 715 N.E.2d 1062, when a party raised the issue of the appropriate application of the test for a mandamus action, courts responded with a consistency that created necessary predictability in determining how a party invokes the original jurisdiction of a court. The cases in which the courts of this state, including this court, have consistently applied *413the test for determining whether an original action is a mandamus action would fill volumes of court reports.1
{¶ 21} The above test for mandamus is still valid and has been applied after Sheward, albeit with less consistency and predictability than before. See State ex rel. Cunningham v. Amer Cunningham Co., L.P.A. (2002), 94 Ohio St.3d 323, 324, 762 N.E.2d 1012; State ex rel. Phillips v. Lorain Cty. Bd. of Elections (2001), 93 Ohio St.3d 535, 537, 757 N.E.2d 319. In Cunningham, we held that in determining the true objects of a claimed action in mandamus, we must examine the complaint “ ‘to see whether it actually seeks to prevent, rather than to compel, official action.’ ” Cunningham, 94 Ohio St.3d at 324, 762 N.E.2d 1012, quoting State ex rel. Stamps v. Montgomery Cty. Automatic Data Processing Bd. (1989), 42 Ohio St.3d 164, 166, 538 N.E.2d 105.
{¶ 22} Applying this test as recently as February 27, 2002, we unanimously held that although the relator attempted to couch the allegations of his complaint in terms of compelling affirmative duties on the part of respondent law firm, i.e., to remove relator’s surname from the firm name, “it is evident that the true objects of [relator’s] complaint for a writ of mandamus are a declaratory judgment that [respondent law firm’s] retention of his name violates Gov.Bar R. 111(2) and DR 2-102 and a prohibitory injunction preventing [respondent law firm] from using his name in its firm name.” Cunningham, 94 Ohio St.3d at 324, 762 N.E.2d 1012. We held that the court of appeals properly dismissed the mandamus complaint. Id. Language from the merit briefs and/or the complaint *414itself may reveal that relator really wants to prevent conduct rather than to compel an act.
{¶ 23} Finally, if the mandamus action does not provide effective relief unless accompanied by an ancillary preventive injunction, injunction rather than mandamus is the appropriate remedy. State ex rel. Walker v. Bowling Green (1994), 69 Ohio St.3d 391, 392, 632 N.E.2d 904. In Walker, the relators requested a writ of mandamus to compel a city and its officials to reapportion ward boundaries and to declare the current ward system unconstitutional. The court held that “were this court to find the city’s apportionment plan unconstitutional, mandamus would not provide effective relief unless accompanied by an ancillary preventive or prohibitory injunction” and that “[ajlthough [relators’ request for relief is] stated in positive language, the essence of such a request is to enjoin the city from conducting any future elections under the present apportionment system.” Id. at 393, 632 N.E.2d 904.
{¶ 24} At issue is relator’s request, as characterized by the majority opinion, for the court to order appellants “not to grant” the announced one-time-only premium credit. Specifically, relator asks the court to order appellants “not to grant the announced one-time-only premium dividend for private employers who pay premiums to the state insurance fund for the payroll-reporting period dating from January 1, 1999 to June 30, 1999.” Smith held that a request for the Industrial Commission to cease disbursing funds was a request for an injunction, not a writ of mandamus, and was not within the original jurisdiction of the court. Smith, 139 Ohio St. at 303, 22 O.O. 349, 39 N.E.2d 838, paragraph three of the syllabus. I would find that relator’s purpose is identical to that of Smith in that both sought to prevent an alleged disbursement from the state insurance fund. As what the relator seeks is an injunction, I would dismiss the writ of mandamus.
II. Standing
{¶25} The instant action also fails under a simple standing test. Relator must first establish standing to sue. Even in Sheward, 86 Ohio St.3d 451, 469, 715 N.E.2d 1062, the majority held that the relator first must establish standing to seek a remedy. Standing is satisfied when a party has a personal stake in the outcome of the controversy. State ex rel. Dallman v. Franklin Cty. Court of Common Pleas (1973), 35 Ohio St.2d 176, 178-79, 64 O.O.2d 103, 298 N.E.2d 515. In Sheward, the majority held, “Where the object of an action in mandamus and/or prohibition is to procure the enforcement or protection of a public right, the relator need not show any legal or special individual interest in the result, it being sufficient that the relator is an Ohio citizen and, as such, interested in the execution of the laws of this state.” Sheward, 86 Ohio St.3d 451, 715 N.E.2d 1062, paragraph one of the syllabus. Relator argues that the “public right” *415involved in the instant case is in the execution of Ohio laws by public officials and agencies. I disagree.
Stephen E. Mindzak, for appellee.
{¶ 26} Relator’s reliance on Sheward to short-circuit the requirement of legal or special individual interest is simply incorrect. Sheward carved out a very narrow exception for “ ‘the rare and extraordinary case’ where the challenged statute operates ‘directly and broadly to divest the courts of judicial power.’ ” (Emphasis sic.) State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d at 504, 715 N.E.2d 1062. This “public right doctrine” involves a usurpation of judicial power. Id. at 474, 715 N.E.2d 1062. “The private litigant must generally show that he or she has suffered or is threatened with direct or concrete injury in a manner or degree different from that suffered by the public in general, that the law in question has caused the injury, and that the relief requested will redress the injury.” Id. at 469-70, 715 N.E.2d 1062.
{¶ 27} The Franklin County Court of Appeals in Bowers v. Ohio State Dental Bd. (2001), 142 Ohio App.3d 376, 381, 755 N.E.2d 948, discretionary appeal not allowed (2001), 93 Ohio St.3d 1417, 754 N.E.2d 262, emphasized that “[a]pplication of the public action rule of standing * * * is limited, and not all alleged illegalities or irregularities rise to that level. Therefore, courts entertain such actions only where the alleged wrong affects the citizenry as a whole, involves issues of great importance and interest to the public at large, and the public injury by its refusal would be serious.” The court noted that “[t]he vast majority of such cases involve voting rights and ballot disputes.” In Boioers, the mandamus action was brought by dentists to compel the dental board to adopt an administrative rule specifying which exams the board would accept for licensure in Ohio. The court found that although the issues may tangentially affect the citizens of Ohio as a whole, they were not of sufficient importance to the general public to fall within the Sheward exception to the general standing requirement of specific personal injury to the litigant.
{¶ 28} In the instant case, there is no usurpation of judicial power. The disbursement of funds through the dividend is merely a reduction in employer premium payments and does not involve any divestment of judicial power of the courts. Because the majority has created a remedy in this case, for this relator, that is supported by no principle of law, and because consistent application of fundamental tests to determine standing and mandamus will be jeopardized by the majority’s opinion, I dissent.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.
Betty D. Montgomery, Attorney General; Schottenstein, Zox & Dunn, Kris M. Dawley and Robert M. Robenalt, Special Counsel, for appellants.
Bricker & Eckler, L.L.P., and Thomas R. Sant, for amicus curiae National Federation of Independent Business, in support of appellants.
Nan M. Still, for amicus curiae Ohio Farm Bureau Federation, Inc., in support of appellants.
Benesch, Friedlander, Copian & Aronoff, L.L.P., Joseph N. Gross and Irwin M. Feldman, for amicus curiae Council of Smaller Enterprises, a division of the Greater Cleveland Growth Association, in support of appellants.
John E. Gotherman, Barry M. Byron and Stephen L. Byron, for amicus curiae Ohio Municipal League, in support of appellants.

. See, e.g., State ex rel. Fattlar v. Boyle (1998), 83 Ohio St.3d 123, 125, 698 N.E.2d 987; State ex rel. Asberry v. Payne (1998), 82 Ohio St.3d 44, 46-49, 693 N.E.2d 794; State ex rel. McGinty v. Cleveland City School Dist. Bd. of Edn. (1998), 81 Ohio St.3d 283, 287, 690 N.E.2d 1273; State ex rel. Serv. Emp. Internatl. Union, Dist. 925 v. State Emp. Relations Bd. (1998), 81 Ohio St.3d 173, 176-177, 689 N.E.2d 962; State ex rel. Arnett v. Winemiller (1997), 80 Ohio St.3d 255, 257-259, 685 N.E.2d 1219; State ex rel. Kabert v. Shaker Hts. City School Dist. Bd. of Edn. (1997), 78 Ohio St.3d 37, 39, 676 N.E.2d 101; State ex rel. Hoover Co. v. Mihm (1996), 76 Ohio St.3d 619, 624, 669 N.E.2d 1130; State ex rel. Toledo Edison Co. v. Clyde (1996), 76 Ohio St.3d 508, 511, 668 N.E.2d 498; Mootispaw v. Eckstein (1996), 76 Ohio St.3d 383, 385, 667 N.E.2d 1197; White v. Clinton Cty. Bd. of Commrs. (1996), 76 Ohio St.3d 416, 423, 667 N.E.2d 1223; State ex rel. Askew v. Goldhart (1996), 75 Ohio St.3d 608, 609, 665 N.E.2d 200; State ex rel. Midwest Pride IV, Inc. v. Pontious (1996), 75 Ohio St.3d 565, 566, 664 N.E.2d 931; State ex rel. Zimmerman v. Tompkins (1996), 75 Ohio St.3d 447, 448, 663 N.E.2d 639; State ex rel. Burch v. Sheffield-Sheffield Lake City School Dist. Bd. of Edn. (1996), 75 Ohio St.3d 216, 217, 661 N.E.2d 1086; State ex rel. Hipp v. N. Canton (1996), 75 Ohio St.3d 221, 222, 661 N.E.2d 1090; State ex rel. Master v. Cleveland (1996), 75 Ohio St.3d 23, 26-27, 661 N.E.2d 180; State ex rel. Wright v. Ohio Adult Parole Auth. (1996), 75 Ohio St.3d 82, 87, 661 N.E.2d 728; State ex rel. Inskeep v. Staten (1996), 74 Ohio St.3d 676, 677, 660 N.E.2d 1207; State ex rel. Neff v. Corrigan (1996), 75 Ohio St.3d 12, 16, 661 N.E.2d 170; State ex rel. Brecksville Edn. Assn., OEA/NEA v. State Emp. Relations Bd. (1996), 74 Ohio St.3d 665, 667, 660 N.E.2d 1199; State ex rel. Savarese v. Buckeye Local School Dist. Bd. of Edn. (1996), 74 Ohio St.3d 543, 544, 660 N.E.2d 463; State ex rel. Luna v. Huffman (1996), 74 Ohio St.3d 486, 487, 659 N.E.2d 1279.